PER CURIAM:
Joseph Blackburn, Sr., appeals a district court judgment dismissing his complaint as barred by the statute of limitations. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Blackburn v. Hoechst Marion Roussel, Inc., No. CA-04-65-2 (N.D.W.Va. Aug. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED